

House Sales Contract


Party A (Bargainor): Shaanxi Jialong Hi-Tech Industrial Co., Ltd


Party B (Bargainee): Development Center of Xi’an Software Park


Owing to the existing disputes between Party A and Party B occurred in the
course of using this house, through the friendly negotiation conducted by the
two parties, the bargainor and bargainee have hereby concluded the agreement for
sale of the housing as follows:


Clause One: Basic Information About the House
The house locates at 6/F, Building 2 of Xi Yue Ge, No. 72 the Second Ke Ji Road,
High-Tech Development Zone, Xi’an City, Shaanxi Province with the construction
area of 2734m2 (Refer to the attached House Floor Plan).


Clause Two: Contract Price
The purchasing price of the house shall be RMB16, 000,000.00Yuan (In words: RMB
Sixteen Million Yuan Only). Deducting the property management fees of RMB656,
160.00 Yuan owed by Party A to Party B, Party B shall actually pay RMB15,
343,840.00Yuan to Party A as the house purchasing price.


Clause Three: Mode and Term of the Payment
Mode of Payment: Party B shall pay in full the total house price (Fifteen
Million Three Hundred and Forty Three Thousand Eight Hundred and Forty Yuan
Only) on June 28th, 2007. Party A shall issue a receipt to Party B after
collecting all the payment.


Clause Four: Party B’s Responsibility of Violating the Contract by Overdue
Payment
 If Party B fails to pay the house price on time, as per day delay, Party B
shall pay 0.05% of the total house price as violating fine to Party A.


Clause Five: Delivery the House
Party A shall empty and deliver the house to Party B prior to June 26th, 2007
and hand on the house property certificate and relevant document to Party B;
meanwhile, Party B shall issue a delivery proof.


Clause Six: Party A’s Responsibility of Violating the Contract by Overdue House
Delivery
 If Party A fails to deliver the house on the contracted time, as per day delay,
Party A shall pay 0.3% of the total house price as violating fine to Party B. If
it is 3 months overdue, Party B has the right to terminate the contract; at the
same time, Party A shall refund all the house price collected from Party B and
shall pay a certain compensation fund with the amount of the paid house price to
Party B.
 

--------------------------------------------------------------------------------




Clause Seven: Party A’s Warranty
Party A shall pledge that the subject house has a clear property right, no other
rights settled or other disputes. After bought by Party B, if there are some
property right disputes on the house, and it influences Party B performing its
obligations and rights, Party A shall be responsible and deal with it and make
compensation to Party B’s any losses.


Clause Eight: Taxation Produced in the Course of the House Property Right
Transfer Registration and Transaction


1. Party A and Party B shall have finished the procedures of the House Property
Right Transfer ahead of July 18th, 2007. If it fails to transact the house
property right transfer procedures caused by Party B’s reason, Party B shall
bear all responsibilities. While transacting the house property right transfer
registration, Party A shall present a written application of transferring the
house property right to Party B. If it needs Party A’s assistance to deal with
this issue, whensoever, Party A shall give certain assistance. If there is any
delaying caused by Party A and it affects the house property right transfer
registration, Party A shall bear all caused losses.


2. Before signing this contract, if there are some unpaid taxes of the house,
Party A shall pay all the fees. Party B shall bear all the house transfer
registration fees, contract tax, valuation fees, and stamp duty produced in the
course of transacting the House Property Right Transfer procedures.


Clause Nine: Disputes Settlement
Any disputes come out during the execution of this contract; Party A and Party B
should negotiate to solve the dispute. If it cannot be settled by negotiation,
it shall be submitted to Xi’an Arbitration Committee for arbitration.


Clause Ten: For any other matter uncovered in the contract, it is for both
parties’ signing a complementary agreement upon engagement, which enjoys the
same legal force.


Clause Eleven: The contract is made in Four copies, all of which holding the
same act of law. Each party holds one copy respectively. It shall be submitted
one copy to the housing property administration and taxation authorizations
respectively.


Clause Twelve: The contract becomes effective from the date of signing of the
two parties.
 

--------------------------------------------------------------------------------


 
Party A (sealed and signed): Shaanxi Jialong Hi-Tech Industrial Co., Ltd
Signature of the Representative: Zhang Jianjun


Party B (sealed and signed): Development Center of Xi’an Software Park
Signature of the Representative: Mao Ailiang


 
June 20, 2007








House Floor Plan


Serial Number: 106.0-104.0-15


Building No.
20
Structure
Steel & Concrete
Indoor Building Area
2122.51
House No.
2
Total Floors
7
 
601.49
Room No.
E4
Floor
6
Property Area
2744.00
Location
Room 1401 Technology Development Building of Software Park, Hi-Tech Development
Zone, Xi’an City, Shaanxi Province
 
 
Omitted
 
 
 
 
 
 

 

 

--------------------------------------------------------------------------------

